ICJ_123_CertainProperty_LIE_DEU_2001-06-28_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

ANNÉE 2001
2001
28 juin
Rôle général
n° 123
28 juin 2001

AFFAIRE RELATIVE À CERTAINS BIENS
(LIECHTENSTEIN c. ALLEMAGNE)
ORDONNANCE

Présents : M. Guillaume, président; M. Shi, vice-président, MM. Oda, Ranjeva,
Fleischhauer, Koroma, Vereshchetin, Mme Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Al-Khasawneh, Buergenthal, juges; M. Couvreur, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l'article 48 du Statut de la Cour et les articles 31, 44, 45 et 48 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 1° juin 2001, par laquelle la Principauté
du Liechtenstein a introduit une instance contre la République fédérale d'Allemagne au
sujet d'un différend afférent à «des décisions prises par l'Allemagne, en 1998 et depuis lors,
tendant à traiter certains biens de ressortissants du Liechtenstein comme des avoirs
allemands «saisis au titre des réparations ou des restitutions, ou en raison de l'état de
guerre» - c'est-à-dire comme conséquence de la deuxième guerre mondiale -, sans prévoir
d'indemniser leurs propriétaires pour la perte de ces biens, et au détriment du Liechtenstein
lui-même»;

Considérant que, le 1° juin 2001, une copie certifiée conforme de la requête a été transmise
à la République fédérale d'Allemagne;

Considérant que la Principauté du Liechtenstein a désigné comme agent
S. Exc. M. Alexander Goepfert; et que la République fédérale d'Allemagne a désigné
comme agents M. Gerhard Westdickenberg et S. Exc. M. Eberhard U.B. von Puttkamer;

Considérant que, au cours d'une réunion que le président de la Cour a tenue avec les agents
des Parties le 25 juin 2001, l'agent du Liechtenstein, faisant état de la complexité de
l'affaire, a déclaré que le Gouvernement du Liechtenstein souhaitait qu'un délai de neuf à
dix mois lui soit accordé pour la préparation de son mémoire; et que l'agent de l'Allemagne
a indiqué que cette proposition agréait son gouvernement et que ce dernier, tout en se
réservant le droit de soulever des exceptions préliminaires, souhaitait disposer pour la
préparation de son contre-mémoire d'un délai égal à celui accordé au Liechtenstein;

Considérant que le délai à fixer par la Cour pour le dépôt du contre-mémoire de
l'Allemagne est sans préjudice de l'application éventuelle du paragraphe 1 de l'article 79 du
Règlement dans sa version applicable à compter du 1° février 2001;

Compte tenu de l'accord des Parties,

Fixe comme suit les dates d'expiration des délais pour le dépôt des pièces de la procédure
écrite :

Pour le mémoire de la Principauté du Liechtenstein, le 28 mars 2002;

Pour le contre-mémoire de la République fédérale d'Allemagne, le 27 décembre 2002;
Réserve la suite de la procédure.

Fait en anglais et en frangais, le texte anglais faisant foi, au Palais de la Paix, 4 La Haye, le
vingt-huit juin deux mille un, en trois exemplaires, dont l'un restera déposé aux archives de
la Cour et les autres seront transmis respectivement au Gouvernement de la Principauté du

Liechtenstein et au Gouvernement de la République fédérale d'Allemagne.

Le président,
(Signé) Gilbert Guillaume.

Le greffier,
(Signé) Philippe Couvreur.
